—Appeal by the defendant from a judgment of the Supreme Court, Queens County (McCann, J.), rendered December 15, 1997, convicting him of criminal sale of a controlled substance in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant has failed to provide a sufficient record with respect to his claim that he was deprived of his right to a speedy trial (see, People v Hannigan, 193 AD2d 8; People v Olivo, 52 NY2d 309).
There was probable cause to arrest the defendant (see, CPL 140.10; People v Amoateng, 141 AD2d 398).
The sentence imposed was not excessive (see, People v Broadie, 37 NY2d 100; People v Suitte, 90 AD2d 80). Bracken, J. P., Ritter, Krausman and Smith, JJ., concur.